DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed May 25, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Status of Claims
Claims 14-32 are under Examination in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for attenuating symptoms of withdrawal to drugs or alcohol in a patient…administering a prooxidative dose of at least 10g of ascorbic acid…, does not reasonably provide enablement for preventing symptoms of withdrawal to drugs or alcohol in a patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. 
	The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
Claims 20-32 require a method of preventing symptoms of withdrawal to drugs or alcohol in a patient.   However, the phrase "preventing", given its broadest reasonable interpretation in light of the teachings in the specification, requires that absolutely no cell, nor tissue, or individual would present any symptom of a disorder after treatment of a prooxidative dose of at least 10 g of ascorbic acid… .  There is no evidence, either in the specification or in the prior art, that any method to date can accomplish this goal.  The art recognizes that withdrawal symptoms are prevalent with alcohol consumption and varies specifically, manifestations of alcohol withdrawal syndrome (AWS) occur at the onset of detoxification. They may arise within 6 to 8 hours after the last drink and peak at 24 to 48 hours. Untreated or undertreated patients may experience anxiety, irritability, headache, nausea and vomiting, diaphoresis, and decreased appetite. Some have visual or auditory hallucinations in the first 2 days after withdrawal. Symptom severity may depend on length and severity of alcohol abuse (see Long et al. attached).  The symptoms already show up therefore it is not prevention but treatment as these symptoms develop after consuming alcohol or drug and trying to stop.  The specification presents the results of experiments demonstrating that treatment and not prevention, there is no support for the prevention of any disorder or disease, as is required by the claims, and neither can such support be obtained through reasonable extrapolation of the data or teachings in the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  Claims 14-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent 10,485,783. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to a method of attenuating symptoms of withdrawal to alcohol or drugs  in a patient administering ascorbic acid at least 10 g of ascorbic acid having a concentration of 0.2g/ml…The patented claims recites and at a rate of greater than about 0.5 ml/minute; and c) a second dose of a solution comprising an antioxidant dose of ascorbic acid, wherein step a) occurs before step b) and step b) occurs before step c); and the first antioxidant dose of ascorbic acid solution is less than the second antioxidant dose of ascorbic acid solution. The instant claim 20 for example recites a method for preventing or attenuating symptoms of withdrawal to drugs or alcohol in a patient, comprising parenterally administering to said patient :a) a dose of a hypertonic solution comprising about 10 g or more of ascorbic acid at a concentration of 0.2g/ml or greater, and an alkalinizing agent; and b) a dose of a substantially isotonic saline solution..  Claim 6 of the patented recites that step b comprises an anesthetic.  Although the instant claims do not per se teach that the method of treating includes having an anesthetic. Nonetheless, when the specification of the instant application is used as a dictionary, it teaches one can include in the treatment method an anesthetic. Thus, one of ordinary skill in the art would have been motivated to practice the instant claimed invention by employing the patented claims with a reasonable expectation of success. 
	In view of the foregoing, the patented claims and the instant application claims are obvious variations.

Claims 14-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent 10,898,466. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
        Both sets of claims refer to a method of attenuating symptoms of withdrawal to alcohol or drugs  in a patient administering ascorbic acid at least 10 g of ascorbic acid having a concentration of 0.2g/ml…The patented claims recites and at a rate of greater than about 0.5 ml/minute; and c) a second dose of a solution comprising an antioxidant dose of ascorbic acid, wherein step a) occurs before step b) and step b) occurs before step c); and the first antioxidant dose of ascorbic acid solution is less than the second antioxidant dose of ascorbic acid solution. The instant claim 20 for example recites method for preventing or attenuating symptoms of withdrawal to drugs or alcohol in a patient, comprising parenterally administering to said patient :a) a dose of a hypertonic solution comprising about 10 g or more of ascorbic acid at a concentration of 0.2g/ml or greater, and an alkalinizing agent; and b) a dose of a substantially isotonic saline solution..  Claim 6 of the patented recites that step b comprises an anesthetic administered at 0.5 ml/minute.  Although the instant claims do not per se teach that the method of treating includes having an anesthetic. Nonetheless, when the specification of the instant application is used as a dictionary, it teaches one can include in the treatment method an anesthetic. Thus, one of ordinary skill in the art would have been motivated to practice the instant claimed invention by employing the patented claims with a reasonable expectation of success. 
	In view of the foregoing, the patented claims and the instant application claims are obvious variations.




No Claims allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/29/2022